Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are allowed.

REASONS FOR ALLOWANCE
Applicant’s amendments and remarks submitted on 10/08/2021 have been fully considered. The amendments submitted by applicant for claim 1 has overcome the objections stated in non-final rejection.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3-10 are allowed.
Prior art Iwatani (JP2006164665A; Translation attached) and Cutsforth (US20140193189A1) have been found to be the closest prior art.
Regarding claim 1, Iwatani teaches an apparatus comprising: a pivot arm (i.e. lever 2-2) (fig.3) having a proximal end (e.g. end closest to ground wire 3) (fig.3) and a distal end (e.g. end closest to roller 2-1) (fig.3); an electrical grounding element (i.e. ground wire 3) (fig.3) at the distal end of the pivot arm ([0009], the actuator 2 and the conductive grounding means 3… may be directly connected); an actuator (i.e. operation body 5) (fig.3) mechanically coupled to the pivot arm (implicit) and configured to rotate the pivot arm about an axis so as to swing the distal end of the pivot arm between a retracted position and an extended position (e.g. rotation of distal end of pivot arm between region i and region ii) (fig.2) to make physical contact 
Iwatani does not teach “the first segment and the second segment attached to each other at the intermediate point in a hinge configuration”.
Cutsforth, in a similar field of endeavor of grounding apparatus using grounding rope, describes a pivot arm (i.e. mounting fixture 10) (fig.1) with first segment (i.e. first tubular member 12) (fig.2) and second segment (i.e. second tubular member 14) (fig.2) attached to each other at an intermediate point (implicit, as seen in fig.2) in a hinge configuration (i.e. articulation joint 20) (fig.2).
Cutsforth does not teach an actuator to rotate the pivot arm nor does Cutsforth teach a limit switch and a limit switch operating arm.
None of the prior art taken singly or in combination, teach or suggest, a pivot arm with “a hinge configuration” and having an actuator coupled to pivot arm. Hence the claim is novel over the prior art in terms of entirety of the claim.
Claims 3-10 are allowed because they depend on allowable claim 1.

Claims 11-17 are allowed.
Prior art Iwatani (JP2006164665A; Translation attached) and Hutton (US20030145404A1) have been found to be the closest prior art.
Regarding claim 11, Iwatani teaches a lightning grounding apparatus including a pivot arm, an electrical grounding element, an actuator, a limit switch and a limit switch operating arm as stated in claim 1.
Iwatani does not teach a control interface unit, an operator control panel for a passenger loading bridge, at least one control button and at least one indicator. Iwatani also does not teach the lightning grounding apparatus for an aircraft.
Hutton teaches a control interface unit (abstract, a control signal), an operator control panel (i.e. semi-automated device 9) (fig.2a) and at least one indicator (abstract, human sensible indication) for an aircraft (abstract, aircraft).
Hutton does not teach that the control interface unit is configured to control the actuator. 
None of the prior art taken singly or in combination, teach or suggest, a lightning grounding apparatus including a control interface unit configured to control the actuator and connected to the limit switch. Hence the claim is novel over the prior art in terms of entirety of the claim.
Claims 12-17 are allowed because they depend on allowable claim 11.

Claims 18-20 are allowed.

Regarding claim 18, Iwatani teaches a method for rotating the pivot arm and monitoring a state of a limit switch as stated in claim 1.
Iwatani does not teach generating a visual and/or audible indication.
Hutton teaches generating a visual and/or audible indication (abstract, human sensible indication).
Hutton does not teach that the visual and/or audible indication is based on the state of limit switch.
None of the prior art taken singly or in combination, teach or suggest, a method for surface of aircraft to be grounded by rotating a pivot arm, monitoring a state of limit switch and generate a visual and/or audible indication based on limit switch. Hence the claim is novel over the prior art in terms of entirety of the claim.
Claims 19-21 are allowed because they depend on allowable claim 18.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN J COMBER/Primary Examiner, Art Unit 2839